DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the Response to Election/Restriction requirement dated 7/12/2018. Applicant's election filed on 7/2/2021 with traverse of claims 1-54 is acknowledged. Non-elected claims must be marked with “(withdrawn)” or canceled.  
In the transverse the applicant argues “if the examiner believes that claims 2-54 define separate species, then the examiner may partition those claims into those species, and requires a further restriction”. 
The further restriction has been detailed below. 

Election/Restrictions
This application contains claims directed to the following patentably distinct species.
Heat source:
Species group I - regarding temperature:
 Ia - at least one or more superconducting coils, at least one or more non-superconducting resistive coils, or combinations thereof, configured to operate cryogenically cold (claim 8).
Ib - at least one or more non-superconducting resistive coils, configured to operate at warm ambient temperature (claim 9).

Species group II – regarding antenna:	IIa - at least one non-superconducting resistive antenna (claim 21).
IIb - at least one superconducting antenna (claim 22).
Species group III – regarding material:
IIIa - the heat source is at least one resistive heater that is wound with ceramic conductor, ribbon, strip, foil, or conductor comprising: silicon-carbide (SiC), Molybdenum, molybdenum silicide (MoSi.sub.2), lead-titanate (Pb—Ti—O), barium titanate (Ba—Ti—O), strontium titanate (Sr—Ti—O) or other ceramic materials (claim 29).
IIIb  - the heat source is at least one resistive heater that is wound with metallic conductor, ribbon, strip, foil, or conductor comprising: Fe, Ni, Cr, Al, Cu, Pt, W, NiW, Nichrome (80Ni.sub.—20Cr), Kanthanl (FeCrAl), Cupronickel (CuNi), stainless steel, Incoloy, Hastelloy, alloys thereof, or other resistive materials (claim 30).
IIIc  - the heat source is at least one superconducting coil that is wound with superconducting conductors comprising of: Y—Ba—Cu—O, Re—Ba—Cu—O, Bi—Sr—Ca—Cu—O, Bi—Pb—Sr—Ca—Cu—O, Tl—Ba—Ca—Cu—O, Hg—Ba—Ca—Cu—O, Mg—B, MgB2, Nb—Ti, Nb—Sn, Nb—Al, ferro-chalcogenides, ferro-pnictides, or chemically doped alloys and mixtures thereof or at least one non-superconducting coil that is wound with resistive non-superconducting conductor comprising: copper, aluminum, silver, gold, tin, brass, bronze, nickel, alloys thereof, among other types of non-superconducting conduct (claim 43).	.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each Species group for prosecution on to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
•        the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
•         the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
•         the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676